ICJ_041_BarcelonaTraction1958_BEL_ESP_1958-10-18_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 18 OCTOBRE 1958

1958

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER OF OCTOBER 18th, 1958
La présente ordonnance doit être citée comme suit:

« Affaire relative à la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du 18 octobre 1958: C.I. J. Recueil 1958, D. 49.»

This Order should be cited as follows:

“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of October 18th, 1958: I.C.J. Reports 1958, p. 49.”

 

N° de vente: 198
Sales number

 

 

 
49

INTERNATIONAL COURT OF JUSTICE

1958

YEAR Ig 58 October 18tl

General List
No. 41
October 18th, 1958 |

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT

AND POWER COMPANY, LIMITED
(BELGIUM v SPAIN)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGON, KoJEVNIKOV, Sir Hersch LAUTERPACHT,
MORENO QUINTANA, CORDOVA, WELLINGTON Koo, SPIRO-
POULOS; Acting Registrar AQUARONE.

The International Court of Justice,
composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order:

Whereas by a letter dated September 23rd, 1958, the Ambassador
of Belgium to the Netherlands transmitted to the Registry an
Application of the Belgian Government, dated September 15th,

4
BARCELONA TRACTION (ORDER OF I8 X 58) 50

1958, and signed by M. Y. Devadder as Agent for the Belgian
Government, instituting proceedings before the Court against the
Spanish State in the case concerning the Barcelona Traction, Light
and Power Company, Limited;

Whereas the Application refers to Article 36, paragraph 1, of the
Statute of the Court and to the provisions, in particular Articles 2
and 17, of the Treaty of Conciliation, Judicial Settlement and
Arbitration between Belgium and Spain, signed at Brussels on
July roth, 1927;

Whereas the text of the Application was communicated, on
September 23rd, 1958, to the Ambassador of Spain to the Nether-
lands;

Whereas the Ambassador of Spain to the Netherlands, the Duke
of Baena, in a letter dated October 6th, 1958, announced that he
had been appointed Agent for the Spanish Government ;

THE Court,

Having ascertained the views of the Parties,
Fixes as follows the time-limits for the filing of the Pleadings:

for the Memorial of the Belgian Government, June 18th, 1959;

for the Counter-Memorial of the Spanish Government, Febru-
ary 18th, 1960;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authorita-
tive, at the Peace Palace, The Hague, this eighteenth day of
October, one thousand nine hundred and fifty-eight, in three
copies, one of which will be placed in the archives of the Court and
the others transmitted to the Belgian Government and to the
Spanish Government, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) S. AQUARONE,
Acting Registrar.
